Exhibit 10.1

 

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of December 20, 2016,
by and among Bionik Laboratories Corp., a Delaware corporation (the “Company”),
and the subscribers identified on the signature pages hereto (each, a
“Subscriber” and collectively, the “Subscribers”).

 

Recitals



 

Whereas, the Company seeks to sell a maximum of US$1,500,000 (the “Total
Amount”) in Convertible Promissory Notes in the form annexed hereto as Exhibit A
(each, a “Note” and collectively, the “Notes”) pursuant to Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”), Rule 506(b) of
Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) as
promulgated under the Securities Act (the “Offering”); and

 

Whereas, the Subscribers wishes to purchase Notes in the amount set forth on
(the “Subscription Amount”), and in accordance with the lending percentages set
forth opposite their respective names on (each, a “Proportionate Percentage”),
their respective Signature Page to this Agreement.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

 

1.PURCHASE OF CONVERTIBLE PROMISSORY NOTES.

 

1.1              Subscription. Subject to the terms and conditions herein, the
Subscribers will loan to the Company, and the Company shall borrow from the
Subscribers, in accordance with the Proportionate Percentage: (a) on or about
December 20, 2016, an aggregate of US$500,000; (b) on January 16, 2017, an
aggregate of US$500,000; and (c) on February 15, 2017, an aggregate of
US$500,000 (each such date, a “Funding Date”). Notwithstanding the foregoing, in
the event the Company raises aggregate gross proceeds from the sale of the Notes
hereunder plus the sale its equity securities in an amount equal to or in excess
of US$5,000,000 before one or more of the Funding Dates, the Subscribers shall
not be obligated to lend, and the Company shall not borrow, the funds otherwise
to be loaned on such future Funding Date(s); provided, however, if the Company
raises aggregate gross proceeds (excluding the sale of the Notes hereunder) in
an amount equal to or in excess of US$1,500,000 but less than US$3,000,000, then
in such case, the Subscribers shall nevertheless be obligated to lend the funds
otherwise to be loaned on such future Funding Dates if requested by the Company.

 

1.2              Payment for Subscription. Each Subscriber agrees that the
Subscription Amount to the Company for the amount of the Subscriber’s
Subscription is to be made upon the Initial Closing (as defined below) and on
each additional Closing (as defined below), by check or by wire transfer to an
account designated by the Company.

 



 

 

 

1.3Closing.

 

(a)               The closing of the subscriptions for the Notes shall occur on
each Funding Date (collectively, the “Closings” and each, without distinction, a
“Closing”). Each Closing shall be held remotely by the electronic exchange of
documents and funds, at 10:00 a.m. Eastern Time, or at such other time and by
such means upon which the Company and the Subscribers purchasing the Notes at
such Closing shall agree.

 

(b)               The first such Closing (the “Initial Closing”) for an
aggregate amount of US$500,000 in Principal Amount of Notes shall take place on
or about December 20, 2016.

 

(c)                At each Closing, the Company shall deliver to the Subscribers
executed Notes in the amounts determined for each Purchaser pursuant to this
Section 1.

 

2.REPRESENTATIONS AND WARRANTIES.

 

2.1Representations and Warranties by the Company. The Company represents and
warrants to each Subscriber that:

 

(a)               Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the: (i) authorization execution,
delivery and performance of this Agreement by the Company; (ii) authorization,
sale, issuance and delivery of the Notes contemplated hereby and the performance
of the Company’s obligations hereunder; and (iii) authorization, issuance and
delivery of the securities issuable upon conversion of the Notes, has been
taken. The securities issuable upon conversion of the Notes will be validly
issued, fully paid and nonassessable.

 

(b)               Enforceability. Assuming this Agreement has been duly and
validly authorized, executed and delivered by the parties hereto and thereto
other than the Company, this Agreement is duly authorized, executed and
delivered by the Company constitutes the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.

 

(c)                No Violations. The execution, delivery and performance of
this Agreement and the Notes by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the Certificate of Incorporation of the Company or other
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Company by which any
property or asset of the Company is bound or affected.

 



2

 

 

2.2          Disclaimer. It is specifically understood and agreed by each
Subscriber that the Company has not made, nor by this Agreement shall be
construed to make, directly or indirectly, explicitly or by implication, any
representation, warranty, projection, assumption, promise, covenant, opinion,
recommendation or other statement of any kind or nature with respect to the
anticipated profits or losses of the Company, except as otherwise provided with
this Agreement.

 

2.3Representations and Warranties by the Subscribers. Each Subscriber represents
and warrants to the Company that:

 

(a)               The Subscriber is acquiring the Notes for the Subscriber’s own
account, as principal, for investment purposes only and not with any intention
to resell, distributes or otherwise dispose of the Notes, in whole or in part.

 

(b)               The Subscriber has had an unrestricted opportunity to: (i)
obtain information concerning the Offering, including the Notes, the Company and
its proposed and existing business and assets; and (ii) ask questions of, and
receive answers from the Company concerning the terms and conditions of the
Offering and to obtain such additional information as may have been necessary to
verify the accuracy of the information contained in the this Agreement or
otherwise provided.

 

(c)                The Subscriber has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
investing in the Company, and all information that the Subscriber has provided
concerning the Subscriber, the Subscriber’s financial position and knowledge of
financial and business matters is true, correct and complete.

 

(d)               The Subscriber has relied solely on the advice of, or has
consulted with, in regard to the legal, investment and tax considerations
involved in the purchase, ownership and disposition of Notes, the Subscriber’s
own legal counsel, business and/or investment adviser, accountant and tax
adviser.

 



3

 

 

(e)                If the Subscriber is an entity, the Subscriber is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, as the case may be. The
Subscriber has all requisite power and authority to own its properties, to carry
on its business as presently conducted, to enter into and perform this
Agreement, the Notes and the agreements, documents and instruments executed,
delivered and/or contemplated hereby (collectively, the “Subscription
Documents”) to which it is a party and to carry out the transactions
contemplated hereby and thereby. The Subscription Documents are valid and
binding obligations of the Subscriber, enforceable against it in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws, from time to time in
effect, which affect enforcement of creditors’ rights generally. If applicable,
the execution, delivery and performance of the Subscription Documents to which
it is a party have been duly authorized by all necessary action of the
Subscriber. The execution, delivery and performance of the Subscription
Documents and the performance of any transactions contemplated by the
Subscription Documents will not: (i) violate, conflict with or result in a
default (whether after the giving of notice, lapse of time or both) under any
contract or obligation to which the Subscriber is a party or by which it or its
assets are bound, or any provision of its organizational documents (if an
entity), or cause the creation of any lien or encumbrance upon any of the assets
of the Subscriber; (ii) violate, conflict with or result in a default (whether
after the giving of notice, lapse of time or both) under, any provision of any
law, regulation or rule, or any order of, or any restriction imposed by any
court or other governmental agency applicable to the Subscriber; (iii) require
from the Subscriber any notice to, declaration or filing with, or consent or
approval of any governmental authority or other third party other than pursuant
to federal or state securities or blue sky laws; or (iv) accelerate any
obligation under, or give rise to a right of termination of, any agreement,
permit, license or authorization to which the Subscriber is a party or by which
it is bound.

 

(f)                At the time the Subscriber was offered the Notes, it was, and
at the date hereof it is, and on each Funding Date and date on which the
Subscriber converts the Notes the Subscriber will be, an “accredited investor”
as defined in Rule 501(a) under the Securities Act. The Subscriber hereby
represents that neither the Subscriber nor any of its Rule 506(d) Related
Parties is a “bad actor” within the meaning of Rule 506(d) promulgated under the
Securities Act. For purposes of this Agreement, “Rule 506(d) Related Party”
shall mean a person or entity covered by the “Bad Actor disqualification”
provision of Rule 506(d) of the Securities Act.

 

3.MISCELLANEOUS.

 

3.1           Addresses and Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service); (ii) if mailed certified or registered mail
return receipt requested, two (2) business days after being mailed; or (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing). If any notice, demand, consent,
request, instruction or other communication cannot be delivered because of a
changed address of which no notice was given (in accordance with this Section
3.1, or the refusal to accept same, the notice, demand, consent, request,
instruction or other communication shall be deemed received on the second
business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

  If to the Company to:  

Bionik Laboratories Corp.

483 Bay Street, N105

Toronto, ON M5G 2C9

Attention: Peter Bloch

          With copies to:  

Ruskin Moscou Faltischek, PC

1425 RXR Plaza

East Tower, 15th Floor

Uniondale, New York 11576

Attention: Stephen E. Fox, Esq.

 



4

 

 

If to the Subscriber, to the address set forth on the signature page annexed
hereto.

 

Any such person may by notice given in accordance with this Section 3.1 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

3.2              Titles and Captions. All Article and Section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and do not in any way define, limit, extend or describe the scope
or intent of any provisions hereof.

 

3.3              Assignability. This Agreement is not transferable or assignable
by the undersigned.

 

3.4              Pronouns and Plurals. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms. The singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

 

3.5              Further Action. The parties shall execute and deliver all
documents, provide all information and take or forbear from taking all such
action as may be necessary or appropriate to achieve the purposes of this
Agreement. Each party shall bear its own expenses in connection therewith.

 

3.6              Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to its
conflict of law rules.

 

3.7              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

3.8              Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Agreement shall affect or be
deemed to interpret, change or restrict the express provisions hereof.

 



5

 

 

3.9           Amendment. This Agreement and the Notes may be amended only with
the written consent of the Company and the holders of a majority of the
aggregate principal amount of the Notes (a “Majority in Interest”). The
conditions or observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by written instrument and with respect to conditions or performance
obligations benefiting the Company, by the Company, and with respect to
conditions or performance obligations benefiting the Subscribers, only with the
consent of a Majority in Interest. Any amendment or waiver effected in
accordance with this Section 3.9 shall be binding on all holders of the Notes,
even if they do not execute such amendment, consent or waiver, as the case may
be.

 

3.10         Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by creditors of any party.

 

3.11         Waiver. No failure by any party to insist upon the strict
performance of any covenant, agreement, term or condition of this Agreement or
to exercise any right or remedy available upon a breach thereof shall constitute
a waiver of any such breach or of such or any other covenant, agreement, term or
condition.

 

3.12         Rights and Remedies. The rights and remedies of each of the parties
hereunder shall be mutually exclusive, and the implementation of one or more of
the provisions of this Agreement shall not preclude the implementation of any
other provision.

 

3.13         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

 

signatures on the following pages

 

 

6

 

 

In Witness Whereof, the undersigned has executed this Agreement on this 20th day
of December, 2016.

 

Signature of Subscriber:



            By:     Print Name of Subscriber Name:       Title:                
  Social Security Number(s) or EIN  



 

Mailing Address of Subscriber(s)   Residence of Subscriber(s)              
Street   Street               City          State          Zip Code  

City          State          Zip Code 

 

 



If Joint Ownership, check one:      

 



¨ Joint Tenants with Right of Survivorship       ¨ Tenants-in-Common       ¨
Tenants by the Entirety       ¨ Community Property       ¨ Other
(specify):  ___________________                       Proportionate
Percentage:____%                   $______________________________        
Aggregate Subscription Amount                   Method of Payment:  x Wire
Transfer    ¨ Check  

  

FOREGOING SUBSCRIPTION ACCEPTED:

 

Bionik Laboratories Corp.

 

        By:   /s/ Peter Bloch   Name:  Peter Bloch     Title:  Chairman and CEO
   

 

 

Signature Page to Subscription Agreement 



7

 

